Third District Court of Appeal
                               State of Florida

                        Opinion filed August 17, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0780
                      Lower Tribunal No. F98-21444
                          ________________


                          Aramis Hernandez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Joseph Perkins, Judge.

     Aramis Hernandez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and HENDON and LOBREE, JJ.

     PER CURIAM.

     Affirmed.